UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 2 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission file number: 001-32997 Magnum Hunter Resources Corporation (Name of registrant as specified in its charter) DELAWARE 86-0879278 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 777 Post Oak Boulevard, Suite 910, Houston, Texas77056 (Address of principal executive offices, including zip code) Registrant’s telephone number including area code:(832) 369-6986 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered $0.01 par value Common Stock 10.25% Series C Cumulative Perpetual Preferred Stock NYSE Amex NYSE Amex Securities registered under Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.YesNo Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Act): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesNo State the aggregate market value of voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$21,172,701. As of March 29, 2010, 60,140,537 shares of the registrant’s common stock were issued and outstanding. TABLE OF CONTENTS PART IV Exhibits and Financial Statement Schedules Signatures EXPLANATORY NOTE This Amendment No. 2 on Form 10-K/A (this “Amendment”) amends Magnum Hunter Resources Corporation’s (“Magnum Hunter” or the “Company”) Annual Report on Form 10-K for the fiscal year ended December 31, 2009, originally filed on March 31, 2010, as amended on April 30, 2010 (the “Existing Filing”).Magnum Hunter is filing this Amendment to include the oil and gas reserve reports of Cawley Gillespie & Associates, Inc. and DeGolyer and MacNaughton as Exhibits 99.1 through 99.4,which reports were inadvertently omitted from the Existing Filing. Both Cawley Gillespie & Associates, Inc. and DeGolyer and MacNaughton have provided consent to include their respective oil and gas reserve reports as indicated in Exhibits 23.3 and 23.4 contained in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009, originally filed on March 31, 2010. In addition, in connection with the filing of this Amendment and pursuant to the rules of the Securities and Exchange Commission, Magnum Hunter is including with this Amendment certain currently dated certifications. Except as described above, no other changes have been made to the Existing Filing.This Amendment continues to speak as of the date of the Existing Filing, and Magnum Hunter has not updated the disclosures contained therein to reflect any events which occurred at a date subsequent to the Existing Filing. PART IV Item 15. Exhibits, Financial Statement Schedules The exhibits listed in the accompanying Index to Exhibits are filed or incorporated by reference as part of the Form 10-K/A. Exhibit Number Description Certificate of Incorporation of the Registrant, as amended Certificate of Amendment to Certificate of Incorporation of the Registrant dated May10, 2007 Certificate of Ownership and Merger of Magnum Hunter Resources Corporation into Petro Resources Corporation, effective July14, 2009. Amended and Restated Bylaws of the Registrant dated April14, 2006 Amendment to Bylaws of the Registrant Amendment to Bylaws of the Registrant dated October12, 2006 Certificate of Designations of Preferences and Rights of SeriesA Preferred Stock Certificate of Designation for SeriesB Redeemable Convertible Preferred Stock Certificate of Designation of Rights and Preferences of SeriesC Preferred Stock Form of Registration Rights Agreement dated August1, 2005 Form of Warrant sold as part of August2005 private placement Lease Purchase Agreement dated January10, 2006 between Petro Resource Corporation and The Meridian Resource & Exploration, LLC 2006 Stock Incentive Plan* Form of Registration Rights Agreement dated February17, 2006 Form of Warrant sold as part of February2006 private placement Subscription Agreement for Hall-Houston Exploration II, L.P. Amended and Restated Agreement of Limited Partnership dated as of April21, 2006 for Hall-Houston Exploration II, L.P. Purchase and Sale Agreement dated December11, 2006 with Eagle Operating, Inc. Credit Agreement dated February16, 2007 between PRC Williston LLC and D.B. Zwirn Special Opportunities Fund, L.P., as administrative agent Security Agreement dated February16, 2007 Between PRC Williston, LLC and D.B. Zwirn Special Opportunities Fund, L.P., as administrative agent Guaranty and Pledge Agreement dated February16, 2007 between Petro Resource Corporation and D.B. Zwirn Special Opportunities Fund, L.P., as administrative agent Lease dated September30, 2006 with Gateway Ridgecrest Inc. Securities Purchase Agreement dated April3, 2007 Registration Rights Agreement dated April3, 2007 Letter Agreement dated May25, 2007 between Petro Resource Corporation and Harry Lee Stout* Letter Agreement dated August14, 2007 between PRC Williston LLC and D.B. Zwirn Special Opportunities Fund, L.P., as administrative agent Letter Agreement dated September19, 2007 between PRC Williston LLC and D.B. Zwirn Special Opportunities Fund, L.P., as administrative agent First Amendment dated May13, 2008 to Credit Agreement dated February16, 2007 between PRC Williston LLC and D.B. Zwirn Special Opportunities Fund, L.P., as administrative agent Credit Agreement dated as of September9, 2008, among Petro Resources Corporation, CIT Capital USA Inc., as administrative agent, and the lenders party thereto First Amendment to Credit Agreement dated March19, 2009 among Petro Resources Corporation, CIT Capital USA Inc., as administrative agent, and the lenders party thereto Second Lien Term Loan Agreement dated as of September9, 2008, on March19, 2009 among Petro Resources Corporation, CIT Capital USA Inc., as administrative agent, and the lenders party thereto First Amendment to Second Lien Term Loan Agreement dated March19, 2009 among Petro Resources Corporation, CIT Capital USA Inc., as administrative agent, and the lenders party thereto Guaranty and Collateral Agreement dated as of September9, 2008 among Petro Resources Corporation, PRC Williston LLC, and CIT Capital USA Inc., as administrative agent Second Lien Guaranty and Collateral Agreement dated as of September9, 2008 among Petro Resources Corporation, PRC Williston LLC, and CIT Capital USA Inc., as administrative agent Partnership Interest Purchase Agreement dated September26, 2008, as amended on September29, 2008, between Petro Resources Corporation and PRC HHEP II, LP Employment Agreement dated May22, 2009 between Gary C. Evans and Petro Resources Corporation* Stock Option Agreement dated May22, 2009 between Gary C. Evans and Petro Resources Corporation* Restricted Stock Agreement dated May22, 2009 between Gary C. Evans and Petro Resources Corporation* Employment Agreement dated May22, 2009 between Ronald D. Ormand and Petro Resources Corporation* Stock Option Agreement dated May22, 2009 between Ronald D. Ormand and Petro Resources Corporation * Restricted Stock Agreement dated May22, 2009 between Ronald D. Ormand and Petro Resources Corporation * Agreement and Plan of Merger, dated September9, 2009, by and among Magnum Hunter Resources Corporation, Sharon Hunter, Inc., Sharon Resources, Inc. and Sharon Energy Ltd. Purchase and Sale Agreement, dated September14, 2009, between Centurion Exploration Company, LLC and Magnum Hunter Resources Corporation. Asset Purchase Agreement dated as of October28, 2009 among Magnum Hunter Resources Corporation and Triad Energy Corporation. Form of Warrant sold as part of November2009 offering. Form of Securities Purchase and Registration Rights Agreement as part of November2009 offering. Form of Warrant sold as part of November2009 offering with Canaccord Adams, Inc. as the Placement Agent. Placement Agency Agreement, dated as of November10, 2009, by and between Magnum Hunter Resources Corporation and Canaccord Adams Inc. for the sale of up to an aggregate of 3,903,720 Units. Placement Agency Agreement, dated as of November11, 2009, by and between Magnum Hunter Resources Corporation and Canaccord Adams Inc. for the sale of up to an aggregate of 2,500,000 Units. Credit Agreement, dated as of November23, 2009, as amended on November30, 2009, by and among the Company, Bank of Montreal, as administrative agent, BMO Capital Markets, as Lead Arranger and Bookrunner, and the lenders party thereto. Underwriting Agreement, dated December9, 2009, between Magnum Hunter Resources Corporation and Wunderlich Securities, Inc. Employment Agreement dated May27, 2008 between Petro Resources Corporation and Wayne P. Hall.* Employment Agreement dated May27, 2008 between Petro Resources Corporation and Donald L. Kirkendall.* Employment Agreement dated May27, 2008 between Petro Resources Corporation and James W. Denny. * First Amendment to Credit Agreement dated March19, 2009 among Petro Resources Corporation, CIT Capital USA Inc., as administrative agent, and the lenders party thereto First Amendment to Second Lien Term Loan Agreement dated March19, 2009 among Petro Resources Corporation, CIT Capital USA Inc., as administrative agent, and the lenders party thereto Second Amendment to Credit Agreement, dated as of January25, 2010, by and among the Company, Bank of Montreal, as administrative agent, and the guarantors and lenders party thereto Amended and Restated Credit Agreement, dated as of February12, 2010, by and among the Company, Bank of Montreal, as Administrative Agent, Capital One, N.A. as Syndication Agent, BMO Capital Markets and Capital One, N.A., as Co-Arrangers and Joint Bookrunner, and the lenders party thereto At The Market Issuance Sales Agreement with Wm. Smith & Co. for SeriesC Preferred Stock At Market Issuance Sales Agreement with Wm. Smith & Co. for Common Stock List of Subsidiaries Consent of Hein & Associates LLP Consent of Malone & Bailey, PC Consent of Cawley Gillespie & Associates, Inc Consent of DeGolyer & MacNaughton Certification of Chief Executive Officer Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer Pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Executive Officer and Chief Financial Officer provided pursuant to 18 U.S.C. Section1350 as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Chalkley Report prepared by Cawley Gillespie & Associates, Inc. PRC Williston LLC Report prepared by Cawley Gillespie & Associates, Inc. Sharon Resources Report prepared by Cawley Gillespie & Associates, Inc. Report prepared by DeGolyer & MacNaughton * The referenced exhibit is a management contract, compensatory plan or arrangement. Incorporated by reference from Petro Resource Corporation’s Registration Statement on Form SB-2 filed on March21, 2006. Incorporated by reference from Petro Resource Corporation’s Amendment No.1 to Registration Statement on Form SB-2 filed on June9, 2006. Incorporated by reference from Magnum Hunter Resources Corporation’s current report on Form 8-K filed on April4, 2007. Incorporated by reference from Magnum Hunter Resources Corporation’s annual report on Form 10-KSB for the year ended December31, 2006, filed on April2, 2007. Incorporated by reference from Magnum Hunter Resources Corporation’s current report on Form 8-K filed on June1, 2007. Incorporated by reference from Magnum Hunter Resources Corporation’s quarterly report on Form 10-QSB filed on August14, 2007. Incorporated by reference from Magnum Hunter Resources Corporation’s Amendment No.1 to Registration Statement on Form SB-2 filed on September21, 2007. Incorporated by reference from the Magnum Hunter Resources Corporation’s quarterly report on Form 10-Q filed on May15, 2008. Incorporated by reference from Magnum Hunter Resources Corporation’s current report on Forms 8-K filed on September11, 2008 and March30, 2009. Incorporated by reference from Magnum Hunter Resources Corporation’s quarterly report on Form 10-Q filed on November13, 2008. Incorporated by reference from Magnum Hunter Resources Corporation’s current report on Form 8-K filed on May28, 2009. Incorporated by reference from Magnum Hunter Resources Corporation’s current report on Form 8-K filed on July14, 2009. Incorporated by reference from Magnum Hunter Resources Corporation’s current report on Form 8-K filed on September15, 2009. Incorporated by reference from Magnum Hunter Resources Corporation’s current report on Form 8-K filed on October29, 2009. Incorporated by reference from Magnum Hunter Resources Corporation’s current report on Form 8-K filed on November6, 2009. Incorporated by reference from Magnum Hunter Resources Corporation’s current report on Form 8-K filed on November13, 2009. Incorporated by reference from Magnum Hunter Resources Corporation’s current report on Forms 8-K filed on November27, 2009 and November30, 2009. Incorporated by reference from Magnum Hunter Resources Corporation’s current report on Form 8-K filed on December11, 2009. Incorporated by reference from Magnum Hunter Resources Corporation’s Registration Statement Form 8-A filed on December10, 2009. Incorporated by reference from Magnum Hunter Resources Corporation’s quarterly report on Form 10-Q filed on May11, 2009. Incorporated by reference from Magnum Hunter Resources Corporation’s Registration Statement Form 8-A filed on February16, 2010. Incorporated by reference from Magnum Hunter Resources Corporation’s current report on Form 8-K filed on January28, 2010. Incorporated by reference from Magnum Hunter Resources Corporation’s current report on Form 8-K filed on February19, 2010. Incorporated by reference from Magnum Hunter Resources Corporation’s current report on Form 8-K filed on January6, 2010. Incorporated by reference from Magnum Hunter Resources Corporation’s Form S-3/A filed on October 14, 2010. Incorporated by reference from Magnum Hunter Resources Corporation’s annual report on Form10-K filed on March31, 2009. Incorporated by reference from Magnum Hunter Resources Corporation’s annual report on Form10-K filed on March31, 2010. Filed herewith. SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MAGNUM HUNTER RESOURCES CORPORATION Date: June 4, 2010 By: /s/ Gary C. Evans Gary C. Evans Chairman of the Board and Chief Executive Officer (Authorized Signatory)
